Citation Nr: 9904282	
Decision Date: 02/17/99    Archive Date: 02/24/99

DOCKET NO.  96-31 877	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in White River 
Junction, Vermont


THE ISSUE

Entitlement to benefits under 38 U.S.C. § 1151 for right leg 
numbness as a result of a cardiac catheterization performed 
at a Department of Veterans Affairs facility on September 22, 
1995.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

S. J. Janec, Associate Counsel
INTRODUCTION

The veteran had active air service from January 1962 to July 
1964.

This matter comes before the Board of Veterans' Appeals 
(Board) from a June 1996 rating decision of the White River 
Junction, Vermont Regional Office (RO) of the Department of 
Veterans Affairs (VA) which denied benefits under 38 U.S.C.A. 
§ 1151 for right leg numbness as a result of a cardiac 
catheterization performed at a VA facility on September 22, 
1995.  The veteran testified at a personal hearing in 
September 1996.  In a March 1997 decision, the hearing 
officer confirmed the denial of benefits.  

The veteran provided testimony at a hearing before a 
traveling member of the Board in April 1998.

The veteran submitted evidence directly to the Board with a 
waiver of RO consideration in accordance with 38 C.F.R. 
§ 20.1304.  

The Board notes that in November 1991, in another case, the 
United States Court of Veterans Appeals (Court) invalidated 
38 C.F.R. § 3.358(c)(3).  Gardner v. Derwinski, 1 Vet. 
App. 584 (1991).  The Court's decision was affirmed by the 
United States Court of Appeals for the Federal Circuit (Court 
of Appeals) in Gardner v. Brown, 5 F.3d 1456 (Fed. Cir. 
1993), and subsequently appealed to the United States Supreme 
Court (Supreme Court).

On December 12, 1994, the Supreme Court issued its decision 
in Gardner, affirming the decisions of the Court and the 
Court of Appeals.  Brown v. Gardner, 513 U.S. 115, 115 S.Ct. 
552 (1994).  Thereafter, the Secretary of Veterans Affairs 
(Secretary) sought an opinion from the United States Attorney 
General as to the full extent to which benefits were 
authorized under the Supreme Court's decision.  On March 16, 
1995, interim regulations were published deleting the fault 
or accident provision of 38 C.F.R. § 3.358 in order to 
conform the regulations to the Supreme Court's decision.  The 
final regulatory amendments were adopted on May 23, 1996, and 
codified at 38 C.F.R. § 3.358(c) (1998).  

The Board also notes that, during the pendency of the instant 
appeal, the Departments of Veterans Affairs and Housing and 
Urban Development, and Independent Agencies Appropriations 
Act, 1997 (Act), Pub. L. No. 104-204, § 422(a), 110 Stat. 
2874, 2926 (1996), was enacted.  In pertinent part, this Act 
amended 38 U.S.C. § 1151 with regard to what constitutes a 
"qualifying additional disability" susceptible of 
compensation.  However, the Act specifies that the amendments 
to 38 U.S.C. § 1151 are effective for appeals filed on or 
after October 1, 1997.  Hence, they are not applicable in 
this case.  


FINDINGS OF FACT

1.  During VA hospitalization in September 1995, the veteran 
underwent a cardiac catheterization for coronary artery 
disease.  

2.  The veteran's right leg numbness is not shown to be due 
to the cardiac catheterization, but rather coincident to it.  


CONCLUSION OF LAW

Benefits under 38 U.S.C.A. § 1151 for right leg numbness as a 
result of a cardiac catheterization performed at a VA 
facility on September 22, 1995, are not warranted.  
38 U.S.C.A. §§ 1151, 5107 (West 1991 & Supp. 1998); 38 C.F.R. 
§ 3.358 (1998).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board finds that the veteran's claim is well 
grounded within the meaning of 38 U.S.C.A. § 5107(a).  That 
is, he has presented a claim which is plausible.  See Murphy 
v. Derwinski, 1 Vet.App. 78, 81 (1990).  The Board is also 
satisfied that all relevant facts for the veteran's claim 
have been properly developed and that no further assistance 
is required in order to comply with the duty to assist 
mandated in 38 U.S.C.A. § 5107.  Littke v. Derwinski, 1 
Vet.App. 90 (1990).  

I.  Factual Background

A VA progress report noted that the veteran was seen on 
September 8, 1995, for complaints of chest tightness on 
exertion.  He indicated that his stress had increased because 
of his mother's illness.  He had decreased his exercise for 
fear of increasing his angina.  A subsequent report dated 
September 19, 1995, diagnosed Class III crescendo angina.  

A VA discharge summary reported that the veteran was 
hospitalized from September 21-25, 1995, for an elective 
cardiac catheterization.  He had a history of diabetes 
mellitus and coronary artery disease.  It was noted that he 
was status post three-vessel coronary artery bypass graft in 
1987.  He had experienced angina approximately one year prior 
to the bypass graft in 1987 and a catheterization at that 
time revealed three-vessel disease with a normal ejection 
fraction.  He was managed medically, but failed to improve.  
His symptoms were relieved by the bypass graft until about 
two years ago when he again began to experience exertional 
angina.  His symptoms included substernal chest tightness 
without radiation, and shortness of breath without 
diaphoresis which was relieved by rest.  The symptoms had 
increased in frequency over the previous two months and he 
had chest pain with moderate lifting.  A dobutamine 
echocardiogram was positive.  Initial examination revealed 
that the extremities were without clubbing, cyanosis or 
edema.  The left lower extremity was mildly tender and it was 
noted that the veteran was status post fall several days 
before admission.  Distal pulses were 2+ and equal 
bilaterally.  Motor strength was 5/5 in upper and lower 
extremities.  On September 22, 1995, he underwent the cardiac 
catheterization which was noted to be without problems or 
complications.  Diffuse disease was indicated, and both 
previous saphenous vein grafts were occluded.  Surgical 
revascularization was recommended, but the veteran chose to 
be treated medically for the next one to two months until 
surgery could be scheduled.  He was discharged home in stable 
condition.  The discharge diagnoses were:  coronary artery 
disease; diabetes mellitus; and anxiety disorder/depression.  
An addendum noted that a chest x-ray revealed a compression 
fracture of the lower thoracic spine; the fracture was 
thought to be old.  There was no evidence of diffuse 
osteopenia or multiple myeloma on the film.  

A VA discharge summary reported that the veteran was 
hospitalized from October 12-16, 1995, for an elective 
percutaneous transluminal coronary angioplasty (PTCA).  It 
was noted that he had a cardiac catheterization on September 
22, 1995, that revealed diffuse disease including complete 
occlusion of a saphenous vein graft.  Originally, a redo of a 
coronary artery bypass graft was contemplated, but the plan 
was changed to a PTCA after review of his films.  On 
examination at admission, it was noted that his dorsalis 
pedis pulses and posterior tibial pulses were 2+.  His 
strength was 5/5 throughout, but his Babinski's went down 
bilaterally.  Subsequent testing showed that only one lesion 
would benefit from the PTCA; hence, it was decided that the 
angioplasty would not be performed.  Additionally, his 
symptoms were not sufficiently severe to warrant another 
coronary artery bypass graft.  He was discharged to home.  

A VA progress report indicated that the veteran was seen on 
October 27, 1995.  It was noted that he had been sent to the 
VAMC in West Roxbury for catheterization because a new vessel 
was occluded.  It was discontinued and he was scheduled for a 
redo.  However, the surgery was then canceled.  He was seen 
again in November 1995 for complaints of exertional angina 
which was relieved by rest.  In December 1995, it was 
reported that his angina was increasing.  A follow-up visit 
to the cardiology clinic later that month indicated that he 
continued to have exertional angina.  It was noted that a 
catheterization had revealed multiple and diffuse disease.  
He wanted to start an exercise program.  Class II clinically 
stable angina was diagnosed.  

On VA examination in April 1996, the veteran was seen for 
evaluation of a nerve injury in the right leg after cardiac 
catheterization.  The veteran described that in September 
1995, he underwent the catheterization at the West Roxbury 
VAMC.  When a local anesthetic was injected in the right 
groin before the procedure, he felt it hit a "nerve" which 
caused severe pain which shot down the anterior aspect of the 
right thigh and into the lateral leg.  The pain was severe 
afterwards and persisted with numbness and tingling.  He 
complained of weakness of the right leg and felt that his 
right knee gave out on him sometimes when he was walking.  
Motor examination revealed normal strength throughout the 
extremities except for some mild giveaway weakness in the 
flexors of the right hip and a drift of the right lower 
extremity with antigravitatory maneuvers.  Strength of the 
gluteals and quadriceps was normal.  The adductors and 
abductors were also normal.  There was no atrophy or 
fasciculations.  Deep tendon reflexes were 2+ throughout 
except for the left ankle jerk which was absent.  Sensory 
examination was inconsistent with decrease to all modalities 
in the left lower extremity up to the groin.  Coordination 
was normal, although he limped when he walked, favoring the 
right leg.  He was able to walk on his heels and toes.  The 
examiner noted that his impression was that the clinical 
examination did not correspond to a femoral nerve injury in 
the right inguinal region.  However, he related that since 
sensory changes were very subjective, and evidence of 
denervation required electrical studies an EMG was requested 
to rule out femoral neuropathy.  

In a May 1996 addendum, the examiner reported that electrical 
studies did not show any evidence of injury to the right 
femoral nerve at the inguinal canal.  He noted that there was 
some impairment of the right lateral femoral cutaneous nerve 
at the inguinal ligament which could explain some of the 
veteran's sensory symptoms.  However, he opined that this 
impairment was unrelated to the cardiac catheterization 
procedure.  

At a personal hearing in September 1996, the veteran 
testified that he underwent a cardiac catheterization in 
September 1995 and that he has been experiencing right leg 
numbness since that time.  He had a total lack of feeling and 
sensation in the right lower extremity, mostly in the upper 
quadrant from the groin over the thigh and to the side of the 
right calf.  The weakness has caused him to favor his right 
leg.  He related that he did not have problems or symptoms in 
the right leg prior to the procedure.  He believed a nerve in 
his right leg or groin was injured during the preparation 
procedures for the catheterization.  He complained of this 
numbness after the procedure and could not understand why it 
was not documented in his medical records.  He also believed  
that information which would substantiate his claim was 
missing from his file.  

In a November 1996 letter to the veteran, a former VA 
physician recalled that the veteran underwent a cardiac 
catheterization and that a catheter was placed in the right 
femoral area as was standard procedure.  He noted that the 
veteran claimed that he had pain in that area which was 
reported in October or November 1995; however, no 
documentation of these complaints were in the records.  The 
physician related that he remembered that he spoke to the 
veteran numerous times about muscle cramps in the left leg 
but could not remember speaking with him about pain in the 
right leg immediately following the procedure.  If it was an 
ongoing problem, it would be in his records; therefore, he 
recommended that the veteran review the records and seek 
follow-up care if it continued to cause him discomfort.  

At a personal hearing before the undersigned in April 1998, 
the veteran testified that while the doctor was prepping him 
for the catheterization, he struck a nerve which caused 
extreme pain.  He recalled that he complained of the problem 
to the doctors and nurses on the shift and he could not 
understand why his complaints were not included in his 
medical records.  Several of the physicians who treated him 
were no longer with the VA; however, he tried to contact them 
to get statements from them regarding his complaints.  He 
believed all current treatment records were presently in his 
file; however, he requested that the file remain open for 30 
days after the hearing so he could submit additional 
evidence.  

In an April 1998 letter, a VA physician reported that he 
recalled the veteran telling him several times about right 
leg numbness.  He also recalled that the veteran had 
complained of a burning pain in the lower part of his left 
leg which was attributed to neuropathy from his diabetes.  

In an April 1998 letter, a VA mental health clinician related 
that the veteran attended a support group in the Fall of 1995 
and that he complained of numbness after a medical procedure.  

In a July 1998 letter, Mario J. Garcia, M.D., FACC, of the 
Cleveland Clinic Foundation reported that the veteran was his 
patient at the White River Junction VAMC in 1995-1996.  Dr. 
Garcia recalled that during one of his cardiology clinic 
appointments the veteran mentioned to him that as a result of 
a cardiac catheterization he had problems of paresthesias to 
the right lower extremity.  

II.  Analysis

In pertinent part, 38 U.S.C.A. § 1151 provides that, where 
any veteran shall have suffered an injury, or an aggravation 
of an injury, as a result of hospitalization, medical or 
surgical treatment, not the result of such veteran's own 
willful misconduct, and such injury or aggravation results in 
additional disability to or the death of the veteran, 
disability or dependency and indemnity compensation benefits 
shall be awarded in the same manner as if such disability 
were service connected.  

The corresponding regulation provides:  Compensation will not 
be payable under 38 U.S.C. § 1151 for the continuance or 
natural progress of disease or injuries for which the 
training, or hospitalization, etc., was authorized.  
Furthermore, in determining whether additional disability or 
death resulted from a disease or an injury or an aggravation 
of an existing disease or injury suffered as a result of 
training, hospitalization, medical or surgical treatment, or 
examination, the following considerations will govern:  (1)  
It will be necessary to show that the additional disability 
is actually the result of such disease or injury or an 
aggravation of an existing disease or injury and not merely 
coincidental therewith; (2)  The mere fact that aggravation 
occurred will not suffice to make the additional disability 
compensable in the absence of proof that it resulted from 
disease or injury suffered as the result of training, 
hospitalization, medical or surgical treatment, or 
examination; and (3)  Compensation is not payable for the 
necessary consequences of medical or surgical treatment or 
examination properly administered with the express or implied 
consent of the veteran, or, in appropriate cases, the 
veteran's representative.  "Necessary consequences" are those 
which are certain to result from, or were intended to result 
from, the examination or medical or surgical treatment 
administered.  38 C.F.R. § 3.358(b)(2), (c)(1)(2)(3) 
(emphasis added).

The record reflects that the veteran was hospitalized and 
underwent a cardiac catheterization at a VA facility on 
September 22, 1995.  Shortly before the procedure, he was 
seen for complaints of exertional angina.  Examination at 
admission showed that he had a history of coronary artery 
disease and diabetes mellitus.  Motor strength was reported 
to be 5/5 in upper and lower extremities and the distal 
pulses were 2+ and equal bilaterally.  The discharge summary 
noted that the catheterization was without complication but 
showed evidence of diffuse disease.  Follow-up treatment 
reports do not show any complaints of right leg numbness.  
However, the Board notes that during his subsequent 
hospitalization in October 1995, it was noted that although 
his strength was still 5/5 throughout, his Babinski's went 
down bilaterally indicating some neurological impairment.  
Nonetheless, EMG studies conducted in May 1996 did not show 
any evidence of injury to the right femoral nerve at the 
inguinal canal.  Additionally, while the veteran was found to 
have some impairment of the right lateral femoral cutaneous 
nerve at the inguinal ligament which could have caused the 
sensory symptoms, the physician opined that this impairment 
was not related to the cardiac catheterization procedure.  
The veteran has not presented any competent evidence to the 
contrary, and to the extent that he asserts that there is a 
causal relationship, the Board notes that as a lay person he 
is not competent to make a medical diagnosis or to relate a 
medical disorder to a specific cause.  Espiritu v. Derwinski, 
2 Vet.App. 492, 494 (1992).  Additionally, Dr. Garcia's July 
1998 letter is not sufficient to establish a nexus between 
the veteran's right leg numbness and the cardiac 
catheterization procedure because he merely reiterated a 
statement that the veteran made to him during an appointment, 
and such lay history does not constitute competent medical 
evidence of causality.  See LeShore v. Brown, 8 Vet. App. 406 
(1995).  Accordingly, the Board concludes that the 
preponderance of the evidence is against the claim for 
benefits under 38 U.S.C.A. § 1151 for right leg numbness as a 
result of a cardiac catheterization performed at a VA 
facility on September 22, 1995.  Consequently, a grant of 
such benefits is not warranted.  

ORDER

Benefits under 38 U.S.C.A. § 1151 for right leg numbness as a 
result of a cardiac catheterization performed at a VA 
facility on September 22, 1995, are denied.  



		
	BARBARA B. COPELAND
	Member, Board of Veterans' Appeals



 Department of Veterans Affairs

